FILE COPY




                         COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                               NO. 02-13-00434-CV

IN RE UNITED FOOD AND                                                    REALTORS
COMMERCIAL WORKERS
INTERNATIONAL UNION,
ORGANIZATION UNITED FOR
RESPECT AT WALMART, NORTH
TEXAS JOBS WITH JUSTICE,
LESTER EUGENE LANTZ, AND
DOES 1-10




                                      ------------

                            ORIGINAL PROCEEDING

                                      ------------

                                      ORDER

                                      ------------

      We have considered the “Agreed Motion To Enlarge Time For Oral

Argument” in the above referenced case and in cause number 02-13-00353-CV.

      The motion is GRANTED.             Relators/appellants and real parties in

interest/appellees will each have a total of thirty (30) minutes for oral argument

with relators/appellants having an additional five (5) minutes for rebuttal.
                                                                         FILE COPY




      The clerk of this court is directed to transmit a copy of the order to the

attorneys of record, the trial court judge, and the trial court clerk.

      DATED January 27, 2014.


                                                      PER CURIAM




                                       2